Citation Nr: 1308338	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to November 1986 and from March 1987 to March 1990. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A hearing before the undersigned Veterans Law Judge was held at the RO in September 2010.  The hearing transcript has been associated with the claims file.  In March 2011, the Board remanded the claims for additional development.

The issues of entitlement to service connection for gout and for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in November 2005 and August 2006.  The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Relevant to the duty to assist, the Veteran's service treatment records, VA, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.  Additionally, he was afforded a VA examination in June 2011 in order to assess the etiology of his sleep apnea.  In this regard, the Board finds that the proffered opinion regarding the etiology of the Veteran's disability was based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  As such, the Board finds that the findings and opinion proffered by the VA examiner is sufficient to decide the Veteran's claim.

The claim was remanded in March 2011 to obtain a VA examination and outstanding VA and private treatment records.  The RO has complied with that remand, as explained above.  Although the Veteran identified a private physician who treated him for his sleep apnea, he did not respond to a June 2012 letter asking him to send an updated authorization to release those records.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran did not indicate that the missing record related his sleep apnea to his service.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his current sleep apnea had its onset in service.  Specifically, he contends that while in service, he had a breathing test because he felt like he had trouble breathing.  He also felt like he could never get enough sleep in service.  He also had a history of snoring that began in the 1980s.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Sleep apnea is not listed as a chronic disease at 38 C.F.R. § 3.309(a).   

Service treatment records reflect that in September 1985, the Veteran reported that for five weeks he could not breathe normally because of a bad cough.  The assessment was bronchitis.  In October 1985, he reported a cough with shortness of breath.  He felt like he was not getting enough air.  He felt tired all the time.  The assessment was deferred because the physician did not believe that he had bronchitis.  The question was functional verses organic syndrome.  In December 1985, he began treatment for asthma with an inhaler.  On November 1989 separation examination, he denied trouble sleeping.  He was noted to have asthma.

Post-service treatment records reflect that in December 2000, the Veteran stated that he slept "fine."  In December 2004, the Veteran reported snoring and daytime fatigue that was consistent with sleep apnea.  A sleep study found severe obstructive sleep apnea.

On June 2011 VA examination, the Veteran reported that he was first diagnosed with sleep apnea in 2004.  He used a CPAP machine.  He stated that his wife noticed that beginning in 2004 he was having apneic spells during his sleep and insisted that he see a doctor.  He had snoring and daytime sleepiness.  He stated that while in service, his peers complained of his snoring.  Prior to starting the CPAP machine, he had not felt well-rested.  He stated that he had been given an inhaler in service that had not helped his symptoms.  Physical examination showed a deviated septum.  The examiner reviewed the service treatment records, noting that the Veteran had been diagnosed with exertional asthma and that was the reason for having undergone a pulmonary function test in service.  Since service, the Veteran had gained over 70 pounds.  When taking physical examination of the Veteran and the service treatment records and post-service treatment records into account, the examiner concluded that it was less likely than not that his current sleep apnea was related to or had its onset in service.  The examiner explained that the in service complaints of chest pain and shortness of breath were not symptoms of sleep apnea.  Moreover, his first diagnosis of sleep apnea was not until 2004, 14 years following separation from service.  By his own history, the 2004 diagnosis was precipitated by his wife stating that she had recently noticed apnea.  He had been married to his wife since 1982.  Despite snoring in service, there would have needed to be evidence of excessive daytime sleepiness or excessive snoring while in service.  In 2000, the Veteran was noted to be sleeping well and to not be fatigued.  Therefore, it was more likely that the Veteran's significant weight gain since service was the etiology of his sleep apnea.  Obesity was a significant risk for obstructive sleep apnea.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  For one, there is no credible or competent evidence of a chronic disease manifested by sleep apnea in service.  Rather, the service treatment records demonstrate upper respiratory conditions, bronchitis and asthma, without mention of sleep apnea symptoms.  As explained by the 2011 VA examiner, the Veteran's reported symptoms, chest pains and shortness of breath, which he at the time stated interfered with his ability to sleep, were not indicative of sleep apnea.  The Veteran did not report excessive snoring or daytime sleepiness while in service, especially when being treated for his upper respiratory condition.  The Board also finds that the Veteran's lay statements regarding continuity of symptoms since service lack credibility because in December 2000, he denied any sleep trouble or fatigue, and has contradictorily stated that he and his wife first noticed apneic symptoms beginning in 2004.  Thus, the private medical records, documented prior to the Veteran filing his claim for service connection, are inconsistent with the contention that he has suffered from apnea symptoms since service.  Statements made by him and his wife also contradict that assertion, instead demonstrating the onset of symptoms beginning in 2004, 14 years following service.  Moreover, the only medical nexus of record is against the Veteran's claim, and that nexus is well-explained, clear, and was based upon a full review of the record.  The examiner found the Veteran's sleep apnea to be more likely related to his weight gain since service.  Accordingly, because the evidence weighs heavily against the claim, the claim must be denied.

The Board notes that the Veteran has contended on his own behalf that his claimed sleep apnea is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between sleep apnea and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Here, while the Veteran is competent to describe his in-service symptoms such as snoring and daytime sleepiness, the Board accords his statements regarding the etiology of his sleep apnea less probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Significantly, the Veteran has offered only conclusory statements regarding the relationship between his current symptoms and his service.  By contrast, the VA examiner took into consideration all the relevant facts in providing the opinion that he did not exhibit sufficient sleep apnea symptoms in service, the in-service symptoms were related to asthma, and that his sleep apnea was more likely due to weight gain since service.  Thus, although the Veteran is competent to state lay symptoms in service as he has, a medical professional has determined that those symptoms did not cause his current sleep apnea.  Significantly, the Board finds the Veteran's statements to be less credible in that they are inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . .").  Therefore, the Board accords greater probative weight to the VA examination rather than to the Veteran's conclusory, inconsistent statements.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for sleep apnea is denied.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for gout and for a bilateral knee disability. 

To date, a VA examiner has not offered an opinion as to the etiology of the Veteran's gout.  A review of the service treatment records does not reflect a diagnosis of gout.  However, there are entries regarding nontraumatic joint pain.  In November 1988, the Veteran reported having pain in both shins for two weeks. The pain had begun after a physical training run.  He was prescribed Indocin.  In October 1989, he reported pain in both lower extremities for one week that occurred upon any pressure or exertion.  The assessment was shin splints.  The Veteran has also stated that he has suffered from pain in the ankles, feet, and knees since service, but was only diagnosed with gout following service. 

Post-service treatment records reflect that in July 1999, the Veteran reported having a red, hot, sore first toe over a minor bunion.  He had had the same occurrence two years previously.  The diagnosis was obvious gout.  In January 2000, he reported having had gout two times in each ankle and two times over the first toes.  These records thus suggest that the Veteran had a history of gouty symptoms, with a questionable date of onset.  Therefore,  in light of the questionable onset of gout, his lay statements regarding continuity of symptoms, and that he separated from service in 1990, a VA examination should be obtained to determine whether the Veteran's gout had its onset, or was caused or aggravated, by his service, as he contends.

With regard to the claim for service connection for a bilateral knee disability, in June 2011, a VA examiner concluded that the Veteran's bilateral knee disability was at least as likely as not related to his patellofemoral syndrome and gouty arthritis.  Therefore, that claim is intertwined with the claim for service connection for gout and a decision as to that claim must be deferred.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his gout.  The examiner should review the claims file and note that review.  All opinions expressed should be accompanied by a clearly explained rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gout was caused or aggravated by, or had its onset in, service, taking into consideration the service treatment records showing lower leg pain and symptoms and the Veteran's statements that he had gouty symptoms since service.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for gout and for a bilateral knee disability should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


